408 F.2d 1008
Carroll M. HOUSE, Appellant,v.William B. DORSEY, Treasurer of Howard County, et al., Appellees.
Misc. No. 504.
United States Court of Appeals Fourth Circuit.
Nov. 22, 1968, Appeal Dismissed June 23, 1969, See 89 S. Ct. 2140.

Before BRYAN, WINTER and CRAVEN, Circuit Judges.
MEMORANDUM DECISION
PER CURIAM.


1
Carroll M. House seeks to appeal from orders of the District Court (Thomsen, J. in each instance) dismissing various petitions for removal and remanding the cases to the State courts.  Under 28 U.S.C. 1447(d) such an order is not appealable except in a case sought to be removed under 28 U.S.C. 1443 (civil rights cases).  Unless these cases are properly removable under 1443, this court has no power to entertain an appeal.


2
In Civil 19,131 below (House v. Dorsey) House petitioned the District Court for removal of a suit which he had instituted against the treasurer of Howard County, Maryland, to enjoin a tax sale of property.  This suit clearly does not come within any statute allowing removal, since House is the plaintiff, and removal is allowed only to defendants.  Accordingly, the order in Civil 19,131 is not appealable.


3
In Civil 19,363 below (Marion Ferguson House v. Noretta A. House, et al.), the District Court ordered remand because the petition for removal (in this case House was a defendant) did not allege facts to show that the District Court would have had original jurisdiction of the action.  As stated above, we may not review the order unless the suit was one under 1443.  We conclude that it was not.


4
The suit was instituted by petitioner's sister-in-law in a State court to compel partition of certain properties.  The petitioner has made allegations that various Constitutional rights are being denied him in the State proceedings, but they are no more than general and unsupported allegations.  It nowhere appears that he is unable to enforce any civil rights here involved in the State courts of Maryland, or that he is being sued or prosecuted for an 'act under color of authority derived from any law providing for equal rights, or for refusing to do any act on the ground that it would be inconsistent with such law.'  28 U.S.C. 1443(2).  Therefore this order is not appealable.


5
For the reasons stated, the appeals are dismissed for want of jurisdiction.